Exhibit 10.11

PREFERRED STOCK EXCHANGE AGREEMENT

EXCHANGE AGREEMENT (this “Agreement”), dated as of February 12, 2016, by and
among Atrinsic, Inc. (the “Company”) and each investor that is a signatory to
this Agreement (together, the “Investors”).

WHEREAS:

A. Each Investor currently holds that number of shares of Series A Preferred
Stock of the Company as set forth below such Investor’s name on its signature
page attached hereto (the “Investor Series A Shares”).

B. The Company and the Investors desire to enter into this Agreement, pursuant
to which, among other things, each Investor shall exchange (the “Exchange”) the
Investor Series A Shares for such number of shares of the Company Series B
Preferred Stock as set forth below such Investor’s name on its signature page
attached hereto (the “Exchange Shares”) in reliance upon the exemption from
registration provided by Section 3(a)(9) of the Securities Act of 1933, as
amended (the “Securities Act”).

C. The Company, Protagenic Acquisition Corp. (“Acquisition Subsidiary”), a
wholly-owned subsidiary of the Company, and Protagenic Therapeutics, Inc.
(“PTI”) have entered into a Merger Agreement (the “Merger Agreement”) whereby
Acquisition Subsidiary shall merge with and into PTI with PTI remaining as the
surviving entity after the merger, whereby the stockholders of PTI will receive
Company Series B Preferred Stock, in exchange for all of the capital stock of
PTI.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Company and the Investors hereby agree as
follows:

1. EXCHANGE OF INVESTOR SERIES A SHARES. Simultaneous with the Closing (as
defined in the Merger Agreement), each Investor shall, and the Company shall,
pursuant to Section 3(a)(9) of the Securities Act, exchange the Investor Series
A Shares for the Exchange Shares, without the payment of any additional
consideration (the “Exchange”), as follows:

(a) In exchange for the Investor Series A Shares, on the date hereof the Company
shall cause the Company’s transfer agent to record the Exchange Shares in the
name of Strategic Bio Partners, LLC, the designee of the Investors, without need
for the Investors to deliver or cause to be delivered to the Company the
Investor Series A Shares. Immediately upon the issuance of the Exchange Shares,
the Investor Series A Shares shall be cancelled.

(b) Other Documents. The Company and the Investors shall execute and/or deliver
such other documents and agreements as are customary and reasonably necessary to
effectuate the Exchange.

 

1



--------------------------------------------------------------------------------

2. REPRESENTATIONS AND WARRANTIES

(i) Investor Representations and Warranties. Each Investor hereby represents and
warrants to the Company that, as of the date hereof, such Investor is the sole
owner of the Investor Series A Shares set out on such Investor’s signature page
and transfers and delivers to the Company valid title to the Investor Series A
Shares, free from all preemptive or similar rights, taxes, liens, charges and
other encumbrances.

(ii) Company Representations and Warranties. The Company hereby represents and
warrants to each Investor that, as of the date hereof,

 

  (a) Authorization of Transaction. The Company has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and thereunder. The execution and delivery by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby have been duly and validly authorized by all necessary corporate action
on the part of the Company. Specifically, the Exchange and the issuance of the
Exchange Shares is duly authorized and upon issuance in accordance with the
terms of this Agreement, the Exchange Shares will be validly issued, fully paid
and non-assessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof. This Agreement
has been duly and validly executed and delivered by the Company and constitutes
a valid and binding obligation of the Company, enforceable against it in
accordance with its terms.

 

  (b) Organization, Qualification and Corporate Power. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Company has all requisite corporate power and
authority to carry on the businesses in which it is engaged and to own and use
the properties owned and used by it.

 

  (c) Noncontravention. Neither the execution and delivery by the Company of
this Agreement, nor the consummation by the Company of the transactions
contemplated hereby, will (a) conflict with or violate any provision of the
articles or certificate of incorporation or bylaws of the Company, (b) require
on the part of the Company any filing with, or permit, authorization, consent or
approval of, any governmental entity, (c) conflict with, result in breach of,
constitute (with or without due notice or lapse of time or both) a default
under, result in the acceleration of obligations under, create in any person any
right to terminate, modify or cancel, or require any notice, consent or waiver
under, any contract or instrument to which the Company is a party or by which
either is bound or to which any of their assets are subject, (d) result in the
imposition of any security interest upon any assets of the Company or
(e) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to the Company or any of its properties or assets.

 

2



--------------------------------------------------------------------------------

3. COVENANTS.

(a) Disclosure of Transactions and Other Material Information. On or before 5:30
p.m., New York time, on or before the fourth (4th) Business Day following the
date of this Agreement, the Company shall file a Current Report on Form 8-K
describing all the material terms of the transactions contemplated by this
Agreement in the form required by the Exchange Act and attaching the form of
this Agreement (including all attachments, the “8-K Filing”).

(b) Section 3(a)(9). The Company represents that the exchange of the Investor
Series A Shares for the Exchange Shares is being made in reliance upon the
exemption from registration provided by Section 3(a)(9) of the Securities Act
and agrees not to take any position contrary to this Section 3(b). For the
purposes of Rule 144 of the Securities Act, the Company acknowledges that the
holding period of the Exchange Shares may be tacked onto the holding period of
the Investor Series A Shares.

4. MISCELLANEOUS.

(a) Applicable Law; Venue.

(i) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of laws of any jurisdictions
other than those of the State of New York.

(ii) Each party hereto (a) submits to the jurisdiction of any state or federal
court sitting in the County of New York in the State of New York in any action
or proceeding arising out of or relating to this Agreement, (b) agrees that all
claims in respect of such action or proceeding may be heard and determined in
any such court, and (c) agrees not to bring any action or proceeding arising out
of or relating to this Agreement in any other court. Each party waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety or other security that might be required of
any other party with respect thereto.

(b) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.

(c) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

(d) Severability. In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

3



--------------------------------------------------------------------------------

(e) Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investors and the Company have caused their respective
signature pages to this Preferred Stock Exchange Agreement to be duly executed
as of the date first written above.

 

COMPANY ATRINSIC, INC. By:  

/s/ Edward Gildea

Name:   Edward Gildea Title:   President

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investors and the Company have caused their respective
signature page to this Preferred Stock Exchange Agreement to be duly executed as
of the date first written above.

 

INVESTOR Iroquois Master Fund Ltd. By:  

 

Name:   Joshua Silverman Title:   Authorized Signatory

Aggregate Principal Amount of Series A Preferred Stock: 2,287,165,699

Number of Exchange Shares: 147,904

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investors and the Company have caused their respective
signature page to this Exchange Agreement to be duly executed as of the date
first written above.

 

INVESTOR Hudson Bay Master Fund Ltd. By:  

 

Name:   Title:   Authorized Signatory

Aggregate Principal Amount of Series A Preferred Stock: 2,312,834,301

Number of Exchange Shares: 149,564

 

7